Citation Nr: 0637140	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
July 1984 and August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this claim to the Appeals 
Management Center (AMC) for additional development, including 
a VA examination to obtain an opinion as to the date of the 
onset of the veteran's hypertension, based on an explicit 
review of all pertinent medical evidence.  On January 11, 
2006, the AMC requested that the VA Medical Center (VAMC) in 
West Palm Beach, Florida, schedule the veteran for an 
examination.  A report from the VAMC dated February 9, 2006, 
shows the veteran failed to report for his examination 
scheduled for February 8, 2006.  Thereafter the AMC 
readjudicated the veteran's claim in March 2006 without 
obtaining the requested examination.

In May 2006, the veteran submitted a letter to the AMC 
stating that he did not attend the examination because he did 
not know about it.  He said that he did not receive the 
notice of the examination until after the scheduled date due 
to some type of "mailing logistics that I currently have to 
work with."  The veteran's file having already been sent to 
the Board, the AMC forwarded the veteran's correspondence to 
the Board, which was received in June 2006.  Under the 
circumstances, a new examination should be scheduled.  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  

After reviewing the file and examining the 
veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
hypertension had its onset during service.  
In conducting the examination, the examiner 
is specifically directed to the two elevated 
readings (i.e., 170/70 in February 1986 and 
178/76 in September 1987), the two blood 
pressure rechecks in April 1987 and February 
1988, and the July 1990 medical records.

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the 
examination report is complete, readjudicate 
the veteran's claim.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

